Citation Nr: 0006406	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-12 487A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the May 9, 
1997 Board of Veterans' Appeals decision which denied a claim 
of entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1942 to September 
1945.  He died in May 1979.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error (CUE) in a May 9, 1997 Board decision.  
The appellant is the veteran's widow.


FINDINGS OF FACT

1.  In a May 1997 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death on 
the basis that his fatal heart disease was not causally 
linked to service and a preponderance of the evidence was 
against the claim that his fatal heart disease was 
etiologically related to his service-connected psychiatric 
disorder.  

2.  The appellant has alleged that service connection should 
have been granted as the evidence supported the claim; that 
the Board did not correctly evaluate the medical opinions of 
record; and that the Board did not properly apply the 
regulation (38 C.F.R. § 3.312) that governs claims of service 
connection for the cause of a veteran's death.

3.  The May 9, 1997 Board decision considered all relevant 
evidence and was supported by the evidence then of record; it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, and the decision was not undebatably erroneous.



CONCLUSION OF LAW

The May 9, 1997 Board decision denying service connection for 
the cause of the veteran's death does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 9, 1997, the Board issued a decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant filed a 
motion for reconsideration of the May 1997 Board decision 
which was subsequently denied.  The appellant's 
representative has submitted a written brief, dated in 
September 1999, in support of the appellant's motion for 
revision of the Board's decision of May 9, 1997.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the pleading requirement.  Motions that fail to comply with 
the requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board's May 1997 decision found that a disability 
incurred in or aggravated by the veteran's military service 
did not cause or contribute substantially or materially to 
cause his death.  The Board held that the preponderance of 
the evidence was against the claim.

In the September 1999 motion for revision, the appellant and 
her representative have asserted that there were two areas of 
CUE in the May 1997 Board decision, the first being as 
follows:

When reviewing the evidence of record, 
one must come to the conclusion that the 
May 1997 Board [decision] erred in its 
determination.  We are puzzled by the 
evaluation of evidence in this case and 
one must...and is compelled to...ask this 
important question.  How can one adverse 
medical expert opinion constitute a 
preponderance of the evidence to deny the 
claim when there are four favorable 
medical expert opinions of record?  This 
preponderance theory constructed by the 
1997 Board [decision] is not a logical 
legal conclusion drawn from the facts of 
this case and it is not in accordance 
with established VA laws.

The Board notes that this allegation of CUE in the May 1997 
Board decision, i.e.,"We are puzzled by the evaluation of 
evidence in this case," is one that is specifically 
precluded by 38 C.F.R. § 20.1403.  According to 38 C.F.R. § 
20.1403(d)(3), an example of a situation that is not clear 
and unmistakable error includes a disagreement as to how the 
facts were weighed or evaluated.  The appellant's 
representative's statement of "How can one adverse medical 
expert opinion constitute a preponderance of the evidence to 
deny the claim when there are four favorable medical expert 
opinions of record?" is essentially an argument with the 
evaluation or weighing of the evidence.  Such an allegation 
does not constitute a valid claim of CUE.  As noted by the 
Court, a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In 
other words, as this argument represents an example of 
disagreement as to how the evidence was interpreted and 
evaluated, it cannot constitute a basis for a finding of CUE.

The appellant has also alleged that the May 1997 Board 
decision "only made a brief interlude when discussing 
§ 3.312 and it did not fully discuss or analyze the case with 
respect [to] the contributory theory found in the regulation 
and cited in full below."  The Board observes that the May 
1997 Board decision contained the following:

The governing legal criteria provide that 
service connection for the cause of the 
veteran's death is appropriate when, by 
the exercise of sound judgment without 
recourse to speculation, it is determined 
that a disability incurred in or 
aggravated in service caused or 
contributed substantially or materially 
to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 
(1996).  Page 2 (emphasis supplied).

Dr. Black reiterated this opinion in a 
May 1980 letter, stating that the 
veteran's chronic anxiety reaction and 
Type A behavior contributed to his 
accelerated hypertensive cardiovascular 
disease, and that this led to coronary 
artery disease and death.  Page 6 
(emphasis supplied).

In light of this most recent medical 
evidence, the Board finds that it has not 
been sufficiently demonstrated that a 
disability incurred in or aggravated in 
service, in particular a psychiatric 
disorder, caused or contributed 
substantially or materially to the 
veteran's death.  Page 7 (emphasis 
supplied).

The Board observes that the May 1997 Board decision 
considered 38 C.F.R. § 3.312 in denying the appellant's 
appeal.  The language of that regulation was included in a 
finding of fact, which supported the conclusion of law, and 
it was applied to the relevant facts in the rationale for the 
decision.  The Board has considered the appellant's argument 
that, in view of the fact that several medical opinions 
supported her claim versus only one unfavorable opinion, it 
was erroneous for the Board to conclude that a preponderance 
of the evidence was against the claim.  However, once again, 
this argument goes to a weighing of the evidence which is not 
a basis for a finding of CUE.  Luallen, supra.  The Board 
decision in question obviously gave more weight to the 
opinion from the VA Acting Director of the Medical Service, 
who unequivocally opined in November 1996 that the veteran's 
fatal cardiovascular disease was not causally related to his 
service-connected psychiatric disorder.  Moreover, some of 
the favorable evidence (i.e., May 1995 statement from Dr. 
Moss) was generic in nature in that it did not pertain 
specifically to the veteran.  The Court has held that medical 
opinions which are general in nature cannot support a claim.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 317 (1991).

While duly noting the appellant's arguments, the Board must 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  After careful review of the 
evidence of record, the Board finds that the May 9, 1997 
Board decision was not undebatably erroneous in concluding 
that the preponderance of the evidence was against the claim 
that the veteran's service-connected psychiatric disorder 
caused or substantially contributed to his fatal 
cardiovascular disease. 



ORDER

The motion for revision of the May 9, 1997 Board decision on 
the grounds of CUE is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

